Case 1:20-cv-00108-RJJ-PJG ECF No. 71, PageID.592 Filed 03/04/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

JAMES LAMONT MILLER,

               Plaintiff,
                                                             CASE No. 1:20-CV-108
v.
                                                             HON. ROBERT J. JONKER
JOHN DAVIDS, et al.,

            Defendants.
__________________________________/

                            ORDER APPROVING AND ADOPTING
                            REPORTS AND RECOMMENDATIONS

       On February 6, 2020, Plaintiff filed this prisoner civil rights lawsuit against twenty-two

individual defendants for complained of events occurring over a span of thirty years. Two

dispositive summary judgment motions have been filed and are currently pending. The first

motion, ECF No. 16, was brought on August 20, 2020 by Defendant Tracy Schafer based on the

asserted failure of Plaintiff to exhaust his claims against that defendant. The second motion, ECF

No. 21, was brought by the remaining defendants, and seeks dismissal of the claims raised against

them based on various asserted reasons. The matter is before the Court on two Reports and

Recommendations from the Magistrate Judge, one for each of the respective dispositive motions.

(ECF Nos. 50, 52).1 The Magistrate Judge recommends the Court grant most, but not all, of the

relief Defendants seek. Plaintiff has filed Objections to both R&Rs. (ECF Nos. 53, 57). Defendant

Schafer has also filed a response to Plaintiff’s Objections. (ECF No. 60).




1
  The first Report and Recommendation also covers the two pending non-dispositive motions
related to a briefing dispute on Defendant Schafer’s motion for summary judgment. (ECF Nos.
26, 38).
Case 1:20-cv-00108-RJJ-PJG ECF No. 71, PageID.593 Filed 03/04/21 Page 2 of 4




        The Court has reviewed all matters of record, including Magistrate Green’s Report and

Recommendation in this matter (ECF Nos. 50, 52) and Plaintiff’s Objections. (ECF Nos. 53, 57).

Under the Federal Rules of Civil Procedure, where, as here, a party has objected to portions of a

Report and Recommendation, “[t]he district judge . . . as a duty to reject the magistrate judge’s

recommendation unless, on de novo reconsideration, he or she finds it justified.” 12 WRIGHT,

MILLER & MARCUS, FEDERAL PRACTICE               AND   PROCEDURE § 3070.2, at 451 (3d ed. 2014).

Specifically, the Rules provide that:

                   The district judge must determine de novo any part of the magistrate
                   judge’s disposition that has been properly objected to. The district
                   judge may accept, reject, or modify the recommended disposition;
                   receive further evidence; or return the matter to the magistrate judge
                   with instructions.

FED R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the

Reports and Recommendations themselves; and Plaintiff’s Objection. After its review, the Court

finds that Magistrate Judge Green’s Reports and Recommendations are factually sound and

legally correct.

                   FIRST REPORT AND RECOMMENDATION (ECF No. 50).

        In the first Report and Recommendation, the Magistrate Judge recommends the Court

grant Plaintiff leave to file a sur-reply brief and deny Defendant Schafer’s corresponding motion

to strike. In the end, however, the Magistrate Judge recommends the Court largely grant

Defendant Schafer’s underlying dispositive motion because most of the claims Plaintiff raises

against this defendant have been unexhausted. The Magistrate Judge concludes that only those


                                                     2
Case 1:20-cv-00108-RJJ-PJG ECF No. 71, PageID.594 Filed 03/04/21 Page 3 of 4




claims premised on the allegation that on September 16, 2019, Defendant Schafer denied

Plaintiff’s request for mental health were, read under Rule 56’s lens, properly exhausted.

       In this, the Magistrate Judge carefully and thoroughly considered the evidentiary record,

the parties’ arguments, and the governing law. Plaintiff’s objections do not address the Report

and Recommendation in any persuasive way. The objections primarily amplify arguments

Plaintiff has already made and the Magistrate Judge has already addressed properly. Nothing in

Plaintiff’s objections changes the core analysis in this case. For the very reasons the Report and

Recommendation details, Defendant Schafer is entitled to summary judgment for lack of

exhaustion as to all claims except those related to the September 16, 2019 alleged events.

              SECOND REPORT AND RECOMMENDATION (ECF No. 52)

       In the second Report and Recommendation, the Magistrate Judge also recommends the

Court largely grant the Defendants’ requested relief.          As with the earlier Report and

Recommendation, the Magistrate Judge thoughtfully considered the record and the parties’

arguments along with the governing law. After performing a de novo review, the Court is amply

satisfied that the result recommended by the Magistrate Judge is the correct one. Nothing in

Plaintiff’s arguments persuade the Court otherwise.

       By adopting the Magistrate Judge’s Report and Recommendation, the Court is dismissing

with prejudice all claims alleging events at AMF; all claims in Counts V, XIII, and XIV; and all

claims alleging events at ICF before February 3, 2017. In addition, all other claims involving the

moving defendants are dismissed for lack of specificity under Rule 8, but with leave for plaintiff

to file an Amended Complaint that ties allegations to specific events at IFC to specific dates after




                                                 3
Case 1:20-cv-00108-RJJ-PJG ECF No. 71, PageID.595 Filed 03/04/21 Page 4 of 4




February 3, 2017. Plaintiff’s Amended Complaint is due not later than April 2, 2021. If there is

not a timely Amended Complaint filed, all such claims will be dismissed with prejudice.2

                                       CONCLUSION

         ACCORDINGLY, IT IS ORDERED that the Reports and Recommendations of the

Magistrate Judge (ECF Nos. 50, 52) are approved and adopted as the Opinion of the Court.

         IT IS FURTHER ORDERED that Defendant Schafer’s Motion to Strike (ECF No. 26)

is DENIED.

         IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to File a Sur-Reply Brief

(ECF No. 38) is GRANTED.

         IT IS FURTHER ORDERED that Defendant Schafer’s Motion for Summary Judgment

(ECF No. 16) is GRANTED to the extent detailed by the Magistrate Judge.

         IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment (ECF

No. 21) is GRANTED to the extent detailed by the Magistrate Judge.

         IT IS FURTHER ORDERED that no later than April 2, 2021, Plaintiff may file an

Amended Complaint that ties allegations to specific events at IFC to specific dates after

February 3, 2017. If there is not a timely Amended Complaint filed, all such claims will be

dismissed with prejudice, leaving only the claim against Defendant Schafer out of the alleged

denial of services on September 16, 2019, remaining in the case.


Dated:      March 4, 2021                   /s/ Robert J. Jonker
                                            ROBERT J. JONKER
                                            CHIEF UNITED STATES DISTRICT JUDGE

2
  This would leave pending only the single claim against Defendant Schafer arising out of the
alleged denial of services on September 16, 2019, as summarized in the Magistrate Judge’s Report
and Recommendation addressing that defendant’s exhaustion motion. See ECF No. 50.
                                                4
